PLEDGE AND SECURITY AGREEMENT

 

THIS AGREEMENT is made as of this 1stth day of October, 2011 by and between
GENERAL AUTOMOTIVE COMPANY, a Nevada corporation with principal offices located
at 5422 Carrier Dr., Suite 309, Orlando, Florida 32819 (the "Pledgor"), and
DOUGLAS J. NAGEL ("Pledgee").

 

RECITALS

 

WHEREAS, Pledgee has loaned funds to the Pledgor in the principal amount of Six
Hundred Sixty Thousand ($660,000) Dollars as evidenced by that certain Amended
and Restated Convertible Promissory Note of even date herewith given by Pledgor
to Pledgee (the “Amended Note); and

 

WHEREAS, Pledgee has loaned funds to Pro Value Automotive Corporation, a Florida
corporation related to the Pledgor (“Pro Value”) in the principal amount of One
Hundred Seventy Five Thousand ($175,000) Dollars as evidenced by that certain
Secured Promissory Note of even date herewith given by Pro Value to Pledgee (the
“Pro Value Note); and

 

WHEREAS, pursuant to that certain Collateralized Guaranty Agreement among
Pledgor and Pledgee of even date herewith (the “Guaranty Agreement”) the Pledgor
has unconditionally guaranteed the payment obligations of Pro Value under the
Pro Value Note; and

 

WHEREAS, to secure the obligations of Pledgor under the Amended Note and the
Guaranty Agreement, and to secure the obligations of Pro Value under the Pro
Value Note, the Pledgor has agreed to grant to Pledgee a first lien on, and
security interest in, certain common stock of the Pledgor in Greencell, Inc., a
Delaware public corporation (the "Greencell Stock").

 

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration, and intending to be legally
bound hereby, the parties agree as follows:

 

1. Pledge. To secure the payment and performance of the obligations of Pledgor
under the Amended Note and the Guaranty Agreement, and to secure the obligations
of Pro Value under the Pro Value Note, the Pledgor hereby grants to Pledgee, a
first lien on, and security interest in the Greencell Stock, and in connection
therewith pledges and assigns to Pledgee the Greencell Stock. The stock being
pledged hereunder is more particularly set forth in Schedule 1, which is
attached hereto and made a part hereof. Such shares of stock and interest are
referred to as the "Pledged Shares" and the certificates representing such
Pledged Shares are referred to as the "Certificates". The Stock together with
all rights of Pledgor in and to any dividends or other distributions made on or
with respect to the Pledged Shares, or in exchange therefore, whether as
dividends in cash or property, stock dividends, stock splits, as a result of any
recapitalization, reorganization, merger, exchange of shares, or otherwise and
all proceeds thereof, are hereinafter collectively referred to as the "Pledged
Collateral".

 

2. Delivery of Pledged Shares. By these presents Pledgors do hereby deliver to
David P. Lemoie, Esq., Law Offices of David P. Lemoie, 100 SouthEast Second
Street, 44th Floor, Miami, Florida, 33131 (“Escrow Agent”), in pledge for the
benefit of Pledgee, all of the Certificates, together with stock powers for the
Certificates duly executed in blank for transfer by the registered owner of the
Pledged Shares as described in Section 1 of Schedule 1 hereof.

1

 

 

 

3. Representations and Warranties. Pledgor represents and warrants that: (i)
they own, or will own at the time of delivery, the respective Pledged Shares
free and clear of any liens or encumbrances and that there are no restrictions
upon the transfer of the Pledged Shares, and (ii) the Pledgor has the right to
transfer the Pledged Shares to Pledgee free of any other security interests,
liens, encumbrances or restrictions and without obtaining the consent of any
person, corporation, or other legal entity.

 

4. Pledgors’ Covenants.

 

4.1 Negative Covenants. Without the prior written consent of Pledgee, until the
termination of this Pledge Agreement and the pledge created hereby the Pledgor
shall engage in the sale, transfer, pledge, hypothecation or creation of any
other security interest or encumbrance or on all or any part of the Pledged
Shares, or the execution of any agreement contemplating any of the foregoing.

 

4.2                Affirmative Covenants. In the event that Pledgee is entitled
to foreclose upon the Pledged Collateral, the Pledgor shall execute and deliver
such representations and certifications as are reasonably necessary or
appropriate to comply with the provisions of Rule 144 of the Securities and
Exchange Commission, in order to facilitate the Pledgee’s sale or other
disposition of the Pledged Stock.

 

5. Further Assurances. The Pledgor will, upon Pledgee’s request from time to
time, and in confirmation of the security interest hereby created, execute and
deliver to Pledgee such further acts, deeds, transfers, assurances, financing
and continuation statements, and agreements, and take such other action, as
Pledgee may reasonably request.

 

6. Defaults. There shall be an “Event of Default” for purposes of this Agreement
if: (i) a Default shall have occurred under the Amended Note or the Pro Value
Note; or (ii) the Pledgor shall breach or fail to perform any warrant, covenant,
or agreement contained in this Agreement.

 

7. Remedies. Upon the occurrence and continuance of an Event of Default, Pledgee
shall have any may exercise all of the rights and remedies available to a
secured party under the Uniform Commercial Code as in effect in Florida and all
other applicable laws.

 

8 Indemnification. Pledgor shall jointly and severally indemnify, defend and
hold harmless Pledgee from and against any loss, liability, damage, or expense
which Pledgee may incur other than any loss, liability, damage, or expense,
occurring as a result of Pledgee’s fraud, willful default, gross negligence or
violation of any Federal or State Securities laws, rules or regulations in
connection with this Agreement (including without limitation, the investigation
or defense of any claim) or the taking, holding, and/or disposing of the Pledged
Collateral.

 

9. Rights of Pledgor in Pledged Shares. For so long as there is no Event of
Default, Pledgor shall retain and may exercise all rights of or incident of the
ownership of the Pledged Shares, including voting rights, which are not
inconsistent with the terms of this Agreement; provided that Pledgor shall not
vote the Pledges Shares in any manner contrary to the terms hereof.

2

 

 

 

10. Termination. This Agreement and the security interest and pledge created
hereby shall terminate on the payment in full of the Indebtedness as provided
under the Amended Note and the Pro Value Note. Upon termination, Pledgee shall
cause Escrow Agent to deliver to the Pledgor all the Certificates, with all
stock powers therefore, and the balance of the Pledged Collateral.

 

11. Waivers. Pledgee shall at all times have the right to enforce the provisions
of this Agreement in strict accordance with the terms hereof, notwithstanding
any conduct or custom to the contrary. The failure of Pledgee at any time to
enforce its rights hereunder shall not be construed as having created a custom
contrary to the provisions of this Agreement, as having modified in any manner
the terms hereof, or as preventing Pledgee from thereafter enforcing strict
compliance. All rights and remedies of Pledgee are cumulative and concurrent and
the exercise of one right or remedy shall be deemed a waiver or release of any
other right or remedy.

 

12. Entire Agreement. This Agreement, together with the Amended Note, the Pro
Value Note, and the Guaranty Agreement, constitutes the entire agreement between
the parties with respect to the subject matter hereof, and may not be changed or
modified in any manner, nor any rights or remedies waived, except in writing,
signed by the party sought to be bound by such change in waiver.

 

13. Governing Law and Jurisdication. This Agreement shall be governed as to its
validity, interpretation and effect by the internal laws of the State of Florida
for contracts made and to be performed within the State of Florida. In any legal
proceeding involving, directly or indirectly, any matter arising out of or
related to this Agreement or the relationship evidenced hereby or thereby,
maker, and payee by its acceptance hereof, hereby irrevocably submits to the
jurisdiction of any court in Miami-Dade County in the State of Florida or the
United States District Court for the Southern District of Florida and agrees not
to raise any objection to such jurisdiction or to the laying or maintaining of
the venue of any such proceeding in such county.

 

14. Execution. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same document. Any counterpart of this Agreement may be executed and
delivered by any party via facsimile provided a manually executed counterpart is
later delivered to the other parties.

 

IN WITNESS WHEREOF, intending to be legally bound hereby, the parties hereto
have executed this Agreement, as an instrument under seal, as of the day and
year first above written.

 

GENERAL AUTOMOTIVE COMPANY

 

By: /s/ Daniel Valladao /s/ Douglas J. Nagel DANIEL VALLADAO DOUGLAS J. NAGEL
Chief Executive Officer

 

3

 

 

 

SCHEDULE I

 

 

 

Certificates to be delivered on or before the date hereof:

 

Company Shareholder No. of Shares

Certificate No.(s)

 

Greencell, Inc. General Automotive Company, Inc. 10,750,000

 

4

 

 

 

